Dent, Judge,
(dissenting):
Having much against my will been reduced to tbe position of dissenting member of tbe Court, I would like to dissent oftener than I do, were it not for waste of time tbat can be more profitably used, tbe pressure of other duties and the fear of being too captious and critical. Therefore I studiously avoid doing so. But sometimes tbe conclusions of my worthy associates are,so palpably wrong, their construction of law so subversive of truth and right, and their reasoning so.unsound and fallacious, that it would require a much more stocial disposition than mine to remain silent under the torture inflicted by their departure from the fundamental principles of justice. In the present case, while protesting that it is flagrantly wrong to do so, they deliberately proceed to amend the election statues to suit the peculiar exegencies of this litigation. They enact law ex post facto and seek to cast the stigma thereof upon the legislature, and berate the disfranchised voter for his stupidity and ignorance in disregarding it. They do this after much study, with the eloquent assistance of astute counsel, of a statute which they pronounce so plain that only the most simple need err as to its mandatory character. After most profound and earnest consideration they make the law to read: “A voter must use only one of the ballots of the election ballot sheets and the names of all the candidates for whom he votes must be found on that one ballot. Ie SOME NAMES ARE ON ONE BALLOT, AND SOME ON ANOTHER, THE VOTER DOES NOT VOTE EOR ANT CANDIDATE/’ If such a provision were in the statute this litigation would never have arisen. The most critical examination will not find it there. If the legislature had intended it to be there it could have said so in just as plain and unmistakable language. The fact that it did not do so is the best and conclusive evidence that it did not so intend. To hold otherwise is to convict the legislature either of imbecility or a fraudulent purpose to construct a trap for unwary voters. The latter could not have been the case, for the legislatude could not foreknow the result of the election, or that the courts would spring such trap at the proper time. The law which is so badly misconstrued and amended by the Court, reads as follows:
“The names of all candidates nominated by each political party respectively, shall be printed on the ballots in columns. *266* * * At the bead of eacb column of political party nominations shall be printed in clear, bold type, the name of the political party (or principle) which the candidates represent, as contained in the certificates of nomination; and sub-headings may be placed over each group to indicate the political division for which the respective groups are to be elected. Immediately after the name of each candidate there shall be left a blank space between that and the next name or whatever is printed thereon, at least one-half inch. A voter desiring to erase the name of any candidate from the ballot he intends to vote or to vote for any other candidate or person in his stead may strike out the name so printed on said ballot and write in the blank space nezt following the name of the candidate or person for whom he desires to vote. But if he fails to strike from said ballot the name printed thereon, the name written in said blank shall alone be counted as to said office. The several ballots to be voted at any election shall be printed side by side' on the same sheet of paper, the democratic ballots on one side thereof and the republican ballots or the other ballots, if any, between them with one black line between each of them and all candidates or persons voted for by any voter shall be those whose names are printed or written as aforesaid thereon; and every other ballot on the same sheet shall .be defaced by drawing one or more lines with pen and ink or indelible pencil from the top to the bottom thereof, or across the heading thereof, or in any other way indicating that the same has not been voted by the voter. But if more than one of said ballots have nothing on them to indicate which of them was not so voted then neither of them shall be counted.” Section 34, chapter 3, Code. “On receipt of his ballot the voter shall forthwith and without leaving the enclosed space, retire alone to one of the booths or compartments provided for the purpose and shall prepare his ballot as provided in section 34 of this chapter.” Section 57. “If two or more ballots be found folded or rolled together and the names thereon be the same, one of them only shall be counted; but if the names thereon be different in any particular, neither of them shall be counted except as hereinbefore provided, and in either case the commissioners of election shall in writing in ink, place a common number on said ballots and state thereon that they were folded or rolled together when voted. If any ballot be found to contain more than the proper number of names for any office, such ballot *267shall not be counted as to such office. In any election for senator if a person be voted for on any ballot who is not a resident of tbe proper county, as required by the fourth section of the 6th article' of the Constitution, such ballot shall not be counted as to such office.
“Any ballot which is. not endorsed with the name of the poll clerks as provided in this chapter shall be void and shall not be counted; and any ballot or part of a ballot from which it is impossible'to determine the elector’s choice of candidates shall not be counted as to the candidate or candidates affected thereby.”
In the election law the word ballot is used to designate three things: First, most often to denote the sheet of paper on which the true ballots are printed; second, the political columns in which the separate and true ballots are arranged, and third, the true ballots being the separate designation of each office and candidate which the voter casts and which alone is counted. Neither the sheets nor columns but the separate ballots in the sheets and in the columns are alone counted.
In the 34th section, as quoted, the word ballot is used indiscriminately for all three purposes.
In the clause that “the names of all candidates nominated by each political party respectively shall be printed upon the ballots in the columns” the sheets are meant. In the sentence “ a voter desiring to erase the name of any candidate from the ballots he intends to vote or to vote for any other person or candidate or person in his stead may strike out the name so printed on said ballot and write in the blank space next following the name of the candidate or person for whom he desires to vote,” the word ballot may be either construed to mean the column or the true ballot for the purpose of effecting the intention and preserving the voter from disfranchisement. My learned associates give it the former meaning thereby effecting the disfranchisement of the voter. •
In the sentence “but if he fails to strike from said ballot the name printed thereon the name written in said blank shall alone be counted as to said office.” The words ballot may be interpreted in the same manner to suit the views and purposes of the expounder so as to preserve or reject the votes involved.
In the clause, “the several ballots to be voted at any election *268shall be printed side by side on the same sheet of paper, the Democratic ballots on one side thereof, and the Republican ballot on the other and the other ballots, if any, between them with one black line between each of them and all candidates or persons voted for by any voter shall be those whose names are printed or written as aforesaid thereon.” The word ballots undoubtedly is used to designate according to its true meaning the separate offices and candidates to be voted for and not either the sheet or column.
In the following dependent clause, “and every other ballot on the same sheet shall be defaced by drawing one or more lines with pen and ink or indelible pencil from the top to the bottom thereof” (meaning the sheet) or across the heading thereof or in any other way indicating the same has not been voted by the voter. The word ballot to render the law consistent should be construed to- mean the same thing as the word ballots used in the former clause and that is the true ballot and not the separate political columns, especially if thereby the voter is preserved from disfranchisement. In the final sentence of the section, “but if more than one of said ballots had nothing on them to indicate which of them was not so voted, then neither of them shall be counted.” The word ballots can possibly be construed to mean the separate ‘columns, but from the context the true construction thereof would be that if the voter failed to make clear his vote for any office by striking out or erasing from the ballot sheet all the ballots for a specified office, except one, his ballot for such office should not be counted. As said before the only matter of count is the separate ballots for each office and not the columns and ballot sheet, although all the ballots in a column or on the ballot sheet may be rejected for the reason that the voter by proper erasures has failed to make his intention clear.
From a careful consideration of this section as a whole it is plain that the legislature left the preparation of his ballot or ballots entirely under the control of the voter with the simple mandatory requirements that “all candidates or persons voted for by any voter shall be those whose names are printed or written as aforesaid thereon,” (meaning the ballot sheet) “and that all of the names of all other candidates should be erased in any way indicating the same has not been voted by the voter,” and that it was not the intention of the legislature to mandatorially require the voter to mark his ballot sheet in any particular man*269ner so be made bis intention plain. The simplest way for a well informed voter to vote is to strike out all the columns on the ballot sheet except the one selected by him and make such changes of the ballots in that column that he may see fit. But this is not made a mandatory matter by the statute, but is left thereby to the discretion of the voter, provided he makes his intention plain by proper erasures. The controversy between the house of delegates and senate, referred to by my associates, as I am informed, and as the enactment shows, was not as to whether the voter should be confined to a single column, but whether he should be required to indicate his vote by the erasures of all candidates not voted for or in some manner designate the candidates voted for, one being the negative and the other the affirmative mode of voting. The house of delegates prevailed, as presenting the simpler method of voting for the voter and the negative method was adopted with directions to the voter as to the preparation of his ballot, yet allowing him the privilege of making changes in his own way so he made his intention plain on the face of the ballot sheet.
In the sentence quoted from the section, “on receipt of his ballot the voter shall forthwith and without leaving the enclosed space, retire alone to one of the booths or compartments provided for the purpose and shall prepare his ballot as provided in section thirty-four of this chap+er.” The word ballot means ballot sheet. This is made conclusive by the preceding section which provided that each voter shall be entitled to and the poll clerks shall deliver him one and only one ballot.” After receiving which he shall prepare it as provided in section thirty-four, that is according to the negative way of voting by indicating thereon the candidates he does not vote for and thus indicating the candidates he does vote for without affirmatively doing so.
In the first sentence of section 66, as quoted, “If two or more ballots be found or rolled together, etc.,” the word ballots means ballot sheets.
In the second sentence, “if any ballot be found to contain more than the proper number of names for any office such ballot shall not be counted as to such office.” The word ballot undoubtedly bears the same meaning as in the preceding sentence, that is ballot sheet, although it is possible to construe it to mean either a column or a designation for a single office according to *270the standpoint of the expounder and the end he may have in view.
So it may be said as to the word ballot used in the third sentence.
And in the fourth sentence, "any ballot which is not endorsed with the names of the poll clerks as provided in this chapter shall be void and shall not be counted; and any ballot or part of a ballot, from which it is impossible to determine the elector’s choice of candidates shall not be counted as to the candidate or candidates affected thereby.” The word ballot cannot be otherwise justly and truthfully construed to mean anything else than the ballot sheet. Any other construction does violence to the plain intention of the legislature to provide for the inadvertent mistakes of uninformed voters and prevent the counting of ballots for any office where the intention of the voter was not made plain and thus negatively' to require the counting of all ballots or parts of ballots for any office when from such ballot or part of ballot it was possible to determine the elector’s choice of candidates. This section dealing with the ballot sheets as taken out of the ballot box and directing when'they should not be counted is the proper section in ydiich the legaslature could have provided that no ballot should be counted if the elector used two or more of the separate columns of ballots to indicate his choice of candidates for the various offices. The fact that the legislature did not so provide is conclusive that it did not intend that such should be the law. The legislature was not interested in defeating but to its glory was seeking to preserve the right of suffrage to each voter, if his intention was plainly indicated in his own method on the face of the ballot furnished him. In doing so it was carrying out the fundamental principles of free suffrage as established by the former decisions of this and other tribunals. My worthy associates in avoidance of the true effect of the provisions of section 66, indulged in the violent presumption that this section does not deal with the ballot sheet, but only with the ballot column when properly prepared by the voter under section 34, and that the ballot sheet as such has ceased to exist in contemplation of the legislature. To arrive at such a conclusion their examination of this section must have been quite cursory for it is perfectly apparent that the purpose of the section was to deal with imperfect ballot sheets found in the ballot box and indicating which of them and what parts *271thereof should be counted by negatively determining which of them should not be counted. No place does it negatively or affirmatively appear in the statutes that the ballot sheet or ballot column or any parts thereof or any of the true ballots should be rejected from the count if the elector’s choice of a candidate for any office can possibly be determined from the face therof. If it did so appear the necessity of amending the statutes by the Court would not have, presented itself. But it does plainly appear what ballot sheets, what ballot columns and parts thereof and what ballots shall not be counted as to any office because they fail to express the choice of the voter as to such office, and thereby negatively the duty is made mandatory on the election officers to count every ballot sheet, every ballot column or part thereof and every ballot from which it is possible to determine the choice of the elector of the candidates for any office. This was the conclusion reached in the case of Dunlevy v. Davis, 47 W. Va. 513, 35 S. E. 956, and this is the conclusion that should prevail in this case for it is of the fundamental principles underlying popular elections sustained by reason and authority that “effect should be given to the intention of the voter as depicted on his ballot, even though the expression of that intent might be in some degree irregular unless the irregularity violates some fundamental principle of the secret ballot or is expressly declared by law to be fatal to their vote.” Gunn v. Hubbard, 97 Mo. 311; Brown v. McCullum, 76 Iowa 479; Loomis v. Jackson, 6 W. Va. 613; Dial v. Hollandsworth, 39 Va. 1; Dunlevy v. County Court, cited. The legislature would never declare “if some of the names are on one ballot, some on another, the voter does not vote for any candidate,” although his intention be perfectly plain. It would certainly give effect at least to the ballot containing a majority of the names voted for, although it reject all the others. There is no sound reason why the voter should lose his whole vote because he leaves a name unerased in a column different from that selected by him to represent the main part of his vote and the Legislature nowhere makes such provision. On the contrary it has negatively provided that a ballot or part of a ballot from which it is possible to determine the elector’s choice of candidates shall be counted for the candidate or candidates affected thereby.
It must be admitted that there have been numerous departures from the rule stated above and the intention of the voter *272bas been sometimes wholly ignored by the courts. But such decisions when critically examined will be found to be the result of political bias and should have but little weight as precedents.
Such bias arises from the frailty of human nature. From it no one is entirely free although sometimes the unconscious victim thereof may deceive himself into .the belief of absolute free dom therefrom. It affects the moral conscience and renders it weak and vascillating when it should be strong and stable. The person who is the slave thereof deserves our pity as well as condemnation for a fellow feeling or rather failing should make us wondrous kind.
It is this bias that murdered Socrates in the name of the state for the protection of jurath, betrayed, mocked, and crucified Christ for the preservation of Israel, and established and sustained the Spanish inquisition, that pure and undefiled religion might be maintained on the earth.
To-day it repudiates and execrates all these evil deeds of the past while engaged in repeating them to the great injury and execration of generations yet unborn. For the evil that men do live after them, though extolled at the time as virtuous, to mock their day and generation and may at some time return to haunt them, as it is written that every man shall be rewarded according to his works. Men dread to charge others with such bias thro'ugh fear of being their own accusers and yet a sound public sentiment is the only proper corrective thereof. Hope v. Flentige, 140 Mo. 390, the principal authority relied on to sustain the opinion and conclusions of the Court is a case of this character. Its political bias is plain, although the judges, as is usual in such cases, fortified their consciences behind the mandatory character of the statutes under consideration and placed the blame for the injustice produced by their adjudication on the ignorance or carelessness of the unfortunate voters whom they disfranchised without regard to the candidate who loses his office and the people who lose the officer of their choice. The case was decided by a majority of one in a court of seven, three of the judges including the chief justice, dissenting. The judges were Democratic and the votes rejected Bepublican for Republican officers. Such decision becomes a precedent that enables courts who are inclined to do so to disfranchise thousands of electors and change the result of elections throughout the United States. In this way the wrongs committed unwillingly by one set of judges furnish *273justification for greater wrongs committed by another until a healthy and aroused public sentiment causes a correction by positive law of the mistaken adjudications of the courts.
These four judges, however, had a much more clearly mandatory statutory provision behind them than is contained in the election statutes of this State. The Missouri statute positively directs the voter to cross out all the groups on- the ballot he does not wish to vote, and then make all changes on one group by striking out the name or names of candidates he does not wish to vote for and write the name or names of his choice underneath, so that the remaining part shall express his vote.”
There are no such positive directions in our statute and the Missouri statutes does not permit the voter to deface a ballot in "any other way indicating that the same has not been voted by the voter.” Nor does the Missouri statute contain a provision negatively requiring the election officers to count any ballot or part of a ballot from which it is possible to determine the elector’s choice of candidates for any office. Had these provisions and any others heretofore commented on been contained in their statute that court would hardly have disregarded the plainly expressed intent of the voter. Certain it is that when the legislative intent is doubtful and men learned in the law differ with regard thereto the ordinary voter should be given the benefit of the doubt and this Court is not justified in making such doubtful statute positive and mandatory to the disfranchisement of numerous voters and the defeat of the will of the people in their choice of candidates.
In all cases of doubt the will of the people should prevail.
There is no question but what mandamus is the proper remedy to compel a board of canvassers to count all legal ballots. The discretion exercised by them is purely ministerial and not quasi judicial, and it may be controlled by mandamus.
This question has heretofore been firmly settled by this Court and it is hard to understand why the opening of it anew should be now suggested. While this is true there is no doubt, but what the writ was prematurely applied for in this case, for it ought not to issue until the canvassers have completed the canvass so as to establish the right of the relator to the writ. The completed canvass may render the writ unnecessary or demonstrate its uselessness. 13 En. Plead. & Prac. 677, 678. This, however, could be obviated by filing an amended petition after the inchoate right *274TRe mandamus should then be made absolute became perfect, and peremptory.